DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
	The instant application is a continuation of 15/976,736 (now 10,736,854) filed 10 May 2018, which is a continuation of 15/616,799 (now US 10,058,511) filed 7 June 2017, which is a continuation of 15/354,704 (now US 9,737,491) filed 17 November 2016, which is a continuation of 15/187,552 (now US 9,532,955) filed 20 June 2016, which is a continuation of 14/731,921 (now US 9,393,212) filed 5 June 2015, which is a continuation of 13/886,493 (now US 9,056,057) filed 3 May 2013. Acknowledgement is made of the Applicant’s claim to domestic priority to provisional application 61/642,227 filed 3 May 2012.

Allowable Subject Matter
Claims 1-29, upon overcoming the pending double patenting rejections, would be allowable for the following reasons. The instant claims differ from the parent claims in that the instant claims are broader than the parent by requiring the composition to comprise any solid pharmaceutical agent, however this tracks with the limitations of the grandparent case. The instant claims also require the inclusion of one or more excipients. The instant claims require the nanoparticles diffuse through mucus at a greater rate than a control nanoparticle, which is broader in scope than the parent claims which have limitations related to the rate of diffusion through human cervicovaginal mucus versus through water.
In family application, 13/886,493, the Examiner rejected the claims under 35 USC 103a as being unpatentable over Lai et al. (US 2012/0121718 A1). Although this reference teaches most of the limitations of the parent claims and teaches using the particles to cross a mucus membrane, and thus teaches the instant claims by extension, Lai does not teach a core material that is at least 80 wt% of active agent. In fact, Lai teaches that active agent can comprise 0-50% of the core, but provides no rationale or guidance for increasing that amount to 80% or more. As such, the prior art cannot be considered as teaching all the limitations of the instant claims nor rendering the instant claims as obvious. 
In the family applications, the Examiner also rejected the claims under 35 USC 103a as being unpatentable over Hanes et al. (WO 2008/030557 A2) in view of Ahmed et al. (US 7,795,237 B2) as evidenced by Lutrol (Technical Information – BASF). Hanes teaches nearly all the limitations of the parent claims, however, Hanes fails to teach or suggest a core material that is at least 80 wt% of active agent. The citation previously used by the Examiner refers to the percentage of active agent per total composition, not per core weight. As such, Hanes provides no rationale or guidance for increasing the amount of active agent to 80% or more. As such, the prior art cannot be considered as teaching all the limitations of the instant claims nor rendering the instant claims as obvious. 
McDonnell et al. (WO 2011/106702 A2; as submitted by Applicant) teaches compositions to be used for treating the eye wherein the composition is a particle including a core and a coating covalently or non-covalently associated with the particle (pg 2, ln 29- pg 3 ln 8). Regarding the coating, it can be poloxamer 407, as required in the instant claims (pg 3, lns 9-19). McDonnell teaches that the core can comprise therapeutic agents but does not teach including said agents in 80% by weight (pg 7, lns 22-27). Moreover McDonnell does not teach the coating being present at a density of at least 0.0001 molecules per nanometer squared or the particles having a relative velocity of greater than 0.5 in mucus. As such, McDonnell does not teach the claimed invention but is considered relevant prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,056,057. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are towards a composition of particles for delivery to a mucus membrane comprising a core comprising an anti-microbial agent (at least 80%) and a coating comprising a triblock copolymer and the ‘057 claims are towards a composition and method comprising the same particles. The composition of ‘057 further comprises a polymer (less than 20%) in the core. The remaining claims of ‘057 narrow the composition and are broad to any pharmaceutical agent. Regarding the diffusion limitation of instant claim 1, this property is considered inherent in the composition as claimed. Since the ‘057 composition reads on the instant composition, the same properties are considered to be necessarily present. It is noted that “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP 2112.01 (II)). The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the exact same ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.

Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,393,213. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are towards a composition of particles for delivery to a mucus membrane comprising a core comprising an active agent (at least 80%) and a coating comprising a triblock copolymer and the ‘213 claims are towards a composition comprising the same particles with a narrower limitation regarding active agent in the core (at least 95%). The remaining claims of ‘213 narrow the composition. Regarding the diffusion limitation of instant claim 1, this property is considered inherent in the composition as claimed. Since the ‘213 composition reads on the instant composition, the same properties are considered to be necessarily present. It is noted that “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP 2112.01 (II)). The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the exact same ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.

Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 9,393,212. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are towards a composition of particles comprising a core comprising an active agent (at least 80%) and a coating comprising a triblock copolymer and the ‘212 claims are towards a method of using a composition comprising the same particles with a narrower limitation regarding active agent (acyclovir) in the core. The remaining claims of ‘212 narrow the composition but are within the scope of the instant claims. Regarding the diffusion limitation of instant claim 1, this property is considered inherent in the composition as claimed. Since the ‘212 composition reads on the instant composition, the same properties are considered to be necessarily present. It is noted that “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP 2112.01 (II)). The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the exact same ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.

Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,532,955. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are towards a composition of particles comprising a core comprising an active agent (at least 80%) and a coating comprising a triblock copolymer and the ‘955 claims are towards a method of using a composition comprising the same particles with a narrower limitation regarding active agent (at least 95%) in the core. The remaining claims of ‘955 narrow the composition and the ‘955 are broad to any pharmaceutical agent. The remaining claims of ‘955 narrow the composition but are within the scope of the instant claims. Regarding the diffusion limitation of instant claim 1, this property is considered inherent in the composition as claimed. Since the ‘955 composition reads on the instant composition, the same properties are considered to be necessarily present. It is noted that “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP 2112.01 (II)). The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the exact same ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.

Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,737,491. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are towards a composition of particles comprising a core comprising an anti-microbial agent (at least 80%) and a coating comprising a triblock copolymer and the ‘955 claims are towards a method of using a composition comprising the same particles with a pharmaceutical agent in the core. The remaining claims of ‘491 narrow the composition but are within the scope of the instant claims. Regarding the diffusion limitation of instant claim 1, this property is considered inherent in the composition as claimed. Since the ‘955 composition reads on the instant composition, the same properties are considered to be necessarily present. It is noted that “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP 2112.01 (II)). The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the exact same ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.

Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 10,058,511. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are towards a composition of particles comprising a core comprising an active agent (at least 80%) and a coating comprising a triblock copolymer and the ‘511 claims are towards a composition and a method of using a composition comprising the same particles with a broader limitation regarding active agent (pharmaceutical agent) in the core. The remaining claims of ‘511 narrow the composition but are within the scope of the instant claims. Regarding the diffusion limitation of instant claim 1, this property is considered inherent in the composition as claimed. Since the ‘511 composition reads on the instant composition, the same properties are considered to be necessarily present. It is noted that “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP 2112.01 (II)). The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the exact same ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.

Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 10,736,854. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are towards a composition of particles comprising a core comprising an active agent (at least 80%) and a coating comprising a triblock copolymer and the ‘854 claims are towards a composition comprising the same particles with a narrower limitation regarding particle size. The remaining claims of ‘854 narrow the composition but are within the scope of the instant claims. Regarding the diffusion limitation of instant claim 1, this property is considered inherent in the composition as claimed. Since the ‘854 composition reads on the instant composition, the same properties are considered to be necessarily present. It is noted that “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP 2112.01 (II)). The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the exact same ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613